Citation Nr: 1547071	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee disability, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to November 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and July 2015 rating decisions of the St. Louis, Missouri Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating for service-connected right knee disability.  

The Veteran has alleged on several occasions that his service-connected right knee disability has, in part, led to his medical retirement from a lifelong career as a pipe fitter.  Thus, the Board finds the evidence has reasonably raised the matter of entitlement to a TDIU rating as part and parcel of his increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the issues on appeal have been recharacterized accordingly.

A July 2015 rating decision denied the Veteran's claim of service connection for PTSD, and the Veteran filed a notice of disagreement (NOD) in August 2015.  While September 2015 VA correspondence to the Veteran acknowledges receipt of his NOD, a statement of the case (SOC) has not yet been issued in that matter.  The Board is nevertheless required to take jurisdiction of this matter for the limited purpose of ordering the issuance of such statement in compliance with Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that certain critical postservice treatment records appear to be outstanding.  A review of the record shows the Veteran began receiving VA treatment in September 2011.  Treatment records in the Veteran's claims file include notations of knee complaints and treatment, but there appears to be a gap in such records.  For example, a document in the Veteran's electronic record includes an initial record to establish care at VA, dated in September 2011, but thereafter includes only VA mental health care treatment records dated from April 2013 onwards.  Another document includes solely records pertaining to the Veteran's knee that are dated between April 2013 and December 2013.  The next chronological VA treatment records are dated in June 2014.  That document consists of sequential records which include notations of knee complaints and treatment from June 2014 to April 2015.  As such, it appears that there are gaps in VA treatment records from September 2011 to April 2013, and from December 2013 to June 2014.  While the AOJ has indicated that it reviewed online treatment records from Kansas City, Missouri, and Wilmington, Delaware (of unspecified date ranges) and determined that they were not relevant to the present appeal, the record as it stands makes a de novo review of that evidentiary finding impossible.  More importantly, the missing records may very well contain information pertinent (and critical) to the Veteran's claim, and are constructively of record.  Therefore, they must be secured.  The record also shows the Veteran underwent a private right knee arthroscopy with partial meniscectomies in April 2010, but there are no records of any follow-up treatment since.  Similarly, a letter from the Veteran's former employer indicates that he was found unfit to return to work as a pipe fitter based on an evaluation by a Dr. Lofgreen, which is also not of record.  Such records are highly likely to be salient to the present appeal, and should also be secured (though the ultimate burden is on the Veteran to ensure that records of private care are received for consideration).  

Second, the Board notes that the Veteran was originally service connected in 1993 for residuals of a meniscectomy.  Here, the Veteran has been afforded VA examinations in conjunction with this claim in September 2011 and February 2014.  The September 2011 examiner diagnosed the Veteran with a chronic anterior cruciate ligament (ACL) tear, patellofemoral arthrosis, and osteoarthritis of the right knee.  The February 2014 VA examiner also diagnosed him with chondrocalcinosis.  However, there is no opinion of record addressing whether such diagnoses are related to his originally service-connected residuals of a meniscectomy.  Furthermore, there is also no opinion discussing whether, in the event that any diagnoses are not related to the originally service-connected disability, the Veteran's various right knee symptoms may be attributed to his service-connected right knee diagnoses to the exclusion of others.  Notably, the Board is precluded from differentiating between symptoms attributable to a service connected disability and those associated with nonservice-connected disabilities absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

There are also significant discrepancies between the reports of the September 2011 and February 2014 examinations.  For example, the September 2011 examination report indicates the Veteran experiences five to ten millimeters of right knee anterior instability, and that he had a right knee meniscal tear with frequent episodes of joint effusion, pain, and locking, while the February 2014 report indicates no evidence of any instability, and no effusion or locking associated with the Veteran's right knee meniscal tear.  Finally, the Board notes that both examiners note the Veteran has never had a meniscectomy, which is patently at odds with evidence documenting meniscectomies during and after service, in 1991 and 2010.  In light of the inconsistencies and medical ambiguities indicated above, the Board finds that a new examination clarifying the current severity of the Veteran's right knee disability is needed.

In addition, the Board has found, as indicated above, that the matter of entitlement to a TDIU rating based on his service-connected right knee disability has been raised by the record, and is part and parcel of this claim.  However, that matter has not been developed by the RO at all, and is inextricably intertwined with the appeal seeking an increased rating.  Therefore, adjudication of that matter must be deferred at this time, and on re-examination, an opinion regarding the functional impact of the Veteran's right knee disability is also needed.

Finally, the Board notes that, as referenced above, the Veteran filed an August 2015 notice of disagreement with the July 2015 rating decision denying him service connection for PTSD.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  As such an SOC has not been issued, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a formal application for TDIU for him to complete, along with the notice required under The Veterans Claims Assistance Act of 2000 (VCAA) for such claims, including the types of information needed to substantiate that claim, the types of evidence VA will attempt to obtain for the Veteran, and the types of evidence the Veteran is responsible for providing himself, as well as how VA assigns disability ratings and effective dates.  He should be afforded an opportunity to respond before further development in that matter.

2. Ask the Veteran to provide the identifying information and authorizations needed to obtain all updated records of private treatment he has received for his right knee disability, particularly those dated since April 2010 (following his most recent knee surgery) and any records related to his medical retirement, including from either Dr. Lofgreen or his former employer.  Please document all development efforts made with respect to any adequately identified records.

3. Obtain all updated records (i.e., those not already of record) of VA treatment the Veteran has received for his right knee disability, to specifically include any dated between September 2011 and April 2013, December 2013 and June 2014, and since April 2015.  If any records sought are unavailable, document the reasons for such unavailability as well as the scope of the search for the record.

4. Then, arrange the Veteran for an orthopedic examination to determine the current severity of his service-connected right knee disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner must note all pertinent findings and features of the disability on appeal (to include the results of range of motion studies).  Specifically, the examiner should provide opinions responding to the following:

a. Please indicate, for each of the Veteran's right knee diagnoses documented in the record (i.e., chronic ACL tear, patellofemoral arthrosis, osteoarthritis of the right knee, chondrocalcinosis, etc.), whether such diagnoses are manifestations, or otherwise a progression of, his originally service connected residuals of a meniscectomy during service.

b. Please indicate whether it is possible to distinguish the symptoms and manifestations attributable to right knee diagnoses that are due to his service connected right knee disability from those (if any) that attributable to nonservice connected right knee disabilities.  If so, the examiner should identify the specific symptoms and quantify, to the extent possible, the functional limitations attributable to the Veteran's service-connected right knee disability and those that are not.

c. Please discuss the functional limitations due to his service-connected right knee disability as it may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.

d. The examiner is requested to consider and resolve, to the extent possible, the discrepancies presented in the September 2011 and February 2014 VA examinations (i.e., the presence of anterior instability and a meniscal tear with frequent episodes of locking, pain, and effusion in 2011 and the findings to the contrary in 2014).  In so doing, the examiner should specifically indicate whether there is current evidence of instability (and if so, whether such is slight, moderate, or severe), a meniscal tear with frequent episodes of joint locking, effusion, or pain, or a symptomatic meniscectomy (partial or total) due to the Veteran's service-connected right knee disability.  For purposes of this examination, the examiner should note that the record shows the Veteran has a history of multiple partial meniscectomies.

All opinions provided must include a complete rationale citing to supporting factual data and medical principles/literature as appropriate.

5. Send the Veteran an SOC on the issue of service connection for PTSD.  The Veteran must be informed that he must file a timely substantive appeal in order to perfect his appeal in that matter.  The matter should not be certified to the Board unless such a substantive appeal is received in response to the SOC. 

6. The AOJ should then review the record and readjudicate the claims seeking a higher rating for service-connected right knee disability, to include entitlement to a TDIU rating.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

